Citation Nr: 0839247	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-16 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim denied under 38 U.S.C.A. § 6103(a) due to forfeiture 
of Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel






INTRODUCTION

The veteran had Recognized Guerrilla service from December 
1941 to April 1942.  He died in June 1942.  The appellant 
seeks to restore her benefits as the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that new and material evidence 
sufficient to reopen the appellant's claim had not been 
submitted. 

After the case was certified to the Board, the appellant 
submitted duplicate copies of documents already considered by 
the RO.  A remand pursuant to 38 C.F.R. § 20.1304 is not 
warranted.


FINDINGS OF FACT

1.  In an October 1996 decision, VA determined that the 
appellant had not submitted new and material evidence to 
establish entitlement to restoration of death compensation 
benefits.  That decision is now final.

2.  Evidence received since the October 1996 decision 
regarding forfeiture is not new and material, as it does not 
relate to unestablished facts necessary to substantiate the 
claim, nor does it raise a reasonable possibility of 
substantiating the claim.





CONCLUSION OF LAW

New and material evidence has not been received since the 
October 1996 regarding forfeiture of VA benefits, and the 
claim is not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in August 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
February 2007 statement of the case and August 2007 
supplemental statement of the case, following the provision 
of notice.  No fundamental unfairness is shown as a result of 
the untimely notification.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in her 
possession that pertains to the claim.  The letter also 
notified the appellant that the new and material evidence 
must show that revocation of her forfeiture to benefits was 
not warranted.  This addresses the reason why the last final 
claim was denied in compliance with the requirements of Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The letter noted that 
an enclosure was submitted identifying the evidence necessary 
to substantiate the claim but the enclosure was not reflected 
in the claims file.  Thus, VA's duty to notify has not been 
satisfied with respect to VA's duty to notify the appellant 
of the information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Special consideration also is given to the fact that the 
appellant is unrepresented.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as the 
appellant has demonstrated actual knowledge of what was 
necessary to substantiate the claim.  Id.  Specifically, the 
appellant has submitted evidence and arguments in support of 
her claim that she did not previously provide false and 
fraudulent evidence regarding her claim for death benefits.  
She stated that she did not legally remarry until 1994 and 
when she told VA she was not married previously, she was not 
lying.  These actions by the appellant indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process regarding the criteria 
for showing she did not engage in fraud.  As both actual 
knowledge of the appellant's procedural rights and the 
evidence necessary to substantiate the claim have been 
demonstrated, and she has had a meaningful opportunity to 
participate in the development of her claim, the Board finds 
that, even in consideration of her unrepresented status, no 
prejudice to the appellant will result from proceeding with 
adjudication without additional notice or process.  Id.  

The notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  However, no new disability 
rating or effective date for award of benefits will be 
assigned as the claim below is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has offered to assist the appellant in obtaining evidence.  
A VA medical opinion is not warranted in this case, as the 
issue on appeal is whether the appellant has any new evidence 
to show that she did not forfeit her death benefits.  In this 
regard, there is no reasonable possibility that a VA medical 
opinion would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The appellant asserts that she is entitled to benefits as the 
surviving spouse of a veteran who died due to service.  The 
record indicates that the appellant received benefits after 
his death, but pursuant to an October 1987 decision, VA 
terminated these benefits, finding that the appellant had 
forfeited her right to VA benefits.

Under VA law, whoever knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper concerning any claim for 
benefits under any of the laws administered by VA (except 
laws pertaining to insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws pertaining to insurance benefits). See 38 
U.S.C.A. § 6103(a) [formerly 38 U.S.C.A. § 3503(a)]; 38 
C.F.R. § 3.901.

By way of history, the appellant's death benefits were 
terminated by VA in February 1947 because of her openly and 
publicly known husband-wife relationship with a second 
person, D.G.  The appellant sought to reopen her claim in 
November 1956 but was informed by VA that her death benefits 
were terminated in February 1947.  

In February 1985, the appellant submitted a claim to reopen 
entitlement to death benefits stating that her relationship 
with D.G. had ended.  In April 1987, however, the appellant 
submitted testimony that she and D.G. actually continued to 
live in an open husband and wife relationship and that she 
had been ill-advised by her cousin to file a claim with VA 
stating that she had separated from D.G.  VA issued a 
proposed administrative decision in May 1987 to determine 
whether the evidence warranted submission for consideration 
of forfeiture for fraud.  It was determined in August 1987 
that the facts did so warrant such a referral.  

In an October 1987 decision, the Director of Compensation and 
Pension issued a decision that the appellant had forfeited 
her rights to VA death benefits by filing a claim that she 
had separated from D.G. but later admitting that she still 
lived with D.G. in an open husband and wife relationship and 
had been since 1947.   The Director concluded that it had 
been shown beyond a reasonable doubt that the appellant had 
knowingly and intentionally submitted false and fraudulent 
evidence concerning her claim for compensation and that, 
therefore, the appellant had forfeited her right to VA 
benefits.  The October 1987 decision was not appealed and 
became final.  See 38 C.F.R. § 3.160(d).  

In August 1996, the appellant sought to reopen her claim; but 
the RO denied the claim on the basis that the appellant had 
not submitted new and material evidence to reopen the claim.  
The appellant did not appeal this decision and it became 
final, as well.  Id.  

The appellant filed her present claim to reopen in December 
2005.  

A declaration of forfeiture may be revoked upon the 
presentation of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  See Trilles v. West, 13 Vet. 
App. 314, 322 (2000).  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. See 38 
C.F.R. § 3.156(a).  With these considerations, the Board must 
now review all of the evidence which has been submitted by 
the appellant or otherwise associated with the claims folder 
since the last final decision in October 1996.  At this 
stage, the credibility of new evidence is presumed. See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence considered at the time of the last final RO decision 
in October 1996 included a copy of the death certificate for 
the appellant's second husband, D.G., duplicate copies of the 
veteran's baptism record, the appellant's baptism record, the 
veteran's military personnel records, a marriage certificate 
between the appellant and the veteran, burial records, and 
multiple copies of affidavits and testimony from the 
appellant and members of the appellant's community addressing 
the appellant's spousal relationship with D.G.  

The evidence submitted since that time includes duplicate 
copies of the veteran's baptism and personnel records, the 
appellant's marriage certificate with the veteran, and a 
March 2007 report from the Philippines National Statistic 
Office, which showed the appellant officially married D.G. in 
February 1994.  The appellant asserts that she did not engage 
in fraud in 1987 by stating that she and D.G. held themselves 
out as married because she was not officially married to D.G. 
until 1994.  

The evidence submitted since the last final RO decision is 
not new and material.  Although the appellant's argument and 
evidence regarding her formal marriage not beginning with 
D.G. until 1994 are new, under VA law the appellant is not 
considered a "surviving spouse" for the purpose of 
receiving death benefits if since the death of the veteran 
(and after September 19, 1962) she lived with another person 
of the opposite sex and held herself out openly to the public 
to be the spouse of such other person. 38 C.F.R. § 3.50(b); 
see 38 U.S.C.A. § 101(31) (defining "spouse" as "a person 
of the opposite sex who is a wife or husband").  In this 
case, the appellant held herself out as husband and wife 
since 1947; so she is not entitled to VA death benefits.  

VA regulations provide that "[o]n or after January 1, 1971, 
the fact that a surviving spouse has lived with another 
person and has held himself or herself out openly to the 
public as the spouse of such other person shall not bar the 
furnishing of benefits to him or her after he or she 
terminates the relationship, if the relationship terminated 
prior to November 1, 1990." 38 C.F.R. § 3.55(5).  The death 
certificate shows that D.G. died in March 1994; so the 
relationship was not terminated prior to November 1990.  

Therefore, the new evidence does not raise a reasonable 
possibility of substantiating the claim.  Specifically, even 
if the evidence is considered new, it is not material to the 
issue of whether the appellant submitted fraudulent 
statements to VA.  The entire dispute at issue in this 
forfeiture action is whether the appellant had cohabited in a 
husband-and-wife relationship subsequent to the veteran's 
death, and whether she had submitted materially false 
statements to VA regarding this relationship.  Even though 
the appellant has shown that she did not formally marry her 
new husband until February 1994, this does not negate the 
fact that she held herself out as married to the man from 
1947 up until his death in 1994 and that she lied to VA about 
her relationship in order to receive death compensation 
benefits for her previous marriage to the veteran.  As the 
appellant has not submitted new and material evidence, 
reopening the appellant's claim is not warranted.


ORDER

New and material evidence has not been received to reopen a 
claim denied under 38 U.S.C.A. § 6103(a) due to forfeiture of 
VA benefits; the claim remains final and the appeal is 
denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


